              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF DELAWARE


                                       C.A. No. 1:20-886-CFC
  ACTIFIO, INC.,
                                       JURY TRIAL DEMANDED
                 Plaintiff,

  v.

  RUBRIK, INC.,                         REDACTED
                                        PUBLIC VERSION
                 Defendant.



PLAINTIFF ACTIFIO’S OPENING BRIEF IN SUPPORT OF ITS MOTION
              FOR A PRELIMINARY INJUNCTION


                                       Kelly E. Farnan (#4395)
OF COUNSEL                             farnan@rlf.com
                                       One Rodney Square
Maximilian A. Grant                    920 North King Street
max.grant@lw.com                       Wilmington, Delaware 19801
Tiffany Weston                         Tel: (302) 651-7705
Tiffany.weston@lw.com
LATHAM & WATKINS, LLP                  Attorneys for Plaintiff Actifio, Inc.
555 Eleventh Street, N.W., Ste. 1000
Washington, DC 20004
Tel: (202) 637-2200

S. Giri Pathmanaban
giri.pathmanaban@lw.com
LATHAM & WATKINS, LLP
140 Scott Drive
Menlo Park, CA 95025
Tel: (650) 328-4600
Marc Zubick
marc.zubick@lw.com
LATHAM & WATKINS, LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Tel: (312) 876-7606

Nathanial McPherson
nathanial.mcpherson@lw.com
LATHAM & WATKINS, LLP
200 Clarendon Street
Boston, MA 02116
Tel: (617) 880-4572
                                       TABLE OF CONTENTS

                                                                                                                     Page


I.     INTRODUCTION ........................................................................................... 1

II.    BACKGROUND ............................................................................................. 4

       A.       Actifio .................................................................................................... 4

       B.       Rubrik .................................................................................................... 6

       C.       Actifio’s ’435 patent .............................................................................. 8

III.   ARGUMENT ................................................................................................. 10

       A.       Actifio is likely to succeed on its patent infringement claims ............ 11

       B.       Actifio will be irreparably absent the requested injunction ................ 16

       C.       The equities strongly favor a preliminary injunction .......................... 25

       D.       Injunctive relief will serve the public interest ..................................... 26

IV.    CONCLUSION.............................................................................................. 26




                                                            i
                                   TABLE OF AUTHORITIES


Cases                                                                                               Page(s)

Abbott Labs v. Sandoz, Inc.,
  544 F.3d 1341 (Fed. Cir. 2008) .......................................................................... 19

Apple Inc. v. Samsung Elecs. Co.,
  678 F.3d 1314 (Fed. Cir. 2012) .......................................................................... 18

Apple Inc. v. Samsung Elecs. Co.,
  735 F.3d 1352 (Fed. Cir. 2013) .......................................................................... 24

Apple Inc. v. Samsung Elecs. Co.,
  809 F.3d 633 (Fed. Cir. 2015) ............................................................................ 26

Celsis in Vitro, Inc. v. CellzDirect, Inc.,
   664 F.3d 922 (Fed. Cir. 2012) ................................................................16, 19, 21
Edwards Lifesciences AG v. CoreValve, Inc.,
  No. 08-91 (GMS) 2014 WL 1493187 (D. Del. Apr. 15, 2014) .......................... 20
Genband US LLC v. Metaswitch Networks Corp.,
  861 F.3d 1378 (Fed. Cir. 2017) .......................................................................... 24
M/A Com Tech. Solutions Holdings, Inc. v. Laird Techs., Inc.,
  No. 14-181-LPS, 2014 WL 2727198 (D. Del. June 13, 2014) ........................... 23
Metalcraft of Mayville, Inc. v. The Toro Co.,
  848 F.3d 1358 (Fed. Cir. 2017) ....................................................................17, 18

Morris & Assocs., Inc. v. Cooling & Applied Tech., Inc.,
  No. 5:07-CV-23, 2010 WL 4484640 (E.D.N.C. July 30, 2010) ........................ 25

Nevro Corp. v. Stimware Techs., Inc.,
  No. 19-325, 2019 WL 3322368 (D. Del. July 24, 2019) ........................11, 25, 26

Presidio Components, Inc. v. Am Tech. Ceramics Corp.,
   702 F.3d 1351 (Fed. Cir. 2012) .......................................................................... 17
Tinnus Enters., LLC v. Telebrands Corp.,
   846 F.3d 1190 (Fed. Cir. 2017) .......................................................................... 16


                                                      ii
Trebro Mfg., Inc. v. Firefly Equip., LLC,
   748 F.3d 1159 (Fed. Cir. 2014) ....................................................................11, 17

Statutes
35 U.S.C. § 282 ........................................................................................................ 18

                    All emphases herein are added unless otherwise noted.




                                                           iii
I.    INTRODUCTION

      Actifio moves to preliminarily enjoin its direct competitor Rubrik’s newly-

introduced Andes 5.2 update until this case is resolved. Although Actifio has sued

on four patents, Actifio seeks a narrowly-tailored injunction focused on just three

claims from one patent (’435 patent claims 1, 9, 17) to prevent the irreparable harm

that Rubrik’s most recent infringement will impose on Actifio before the Court can

order the permanent injunction that the merits of this case warrant.

      This case presents the classic situation of a late market entrant using unlawful

means to capitalize on the hard work and success of the market innovator. Here,

the innovator is Actifio. Actifio set out in 2009 to provide a simpler, more efficient

data management solution for businesses in an increasingly data-driven

marketplace. Storage industry analysts credit Actifio with pioneering a new field

of data management called “copy data management,” (Ex. 2 at 22), that eliminated

the “problems associated with proliferating copies of data.” Ex. 3 at 3.

      Through significant innovation and monetary investment, Actifio developed

a groundbreaking product.         Rather than creating multiple copies of an

organization’s vast data, Actifio’s patented technology makes one “golden copy”

and leverages that golden copy to create an unlimited number of virtual copies for

use by multiple applications, across any hardware infrastructure, with no additional

storage needed. Although the end result was “radically simple,” the means to that



                                           1
end was anything but. It required Actifio to build from the ground-up a new set of

software tools to manage the increasingly complicated web of data within an

organization. Actifio’s new approach cuts a typical organization’s storage needs

by up to 90%, lowers costs, and provides a “unified” data management solution.

Declaration of Brian Reagan ¶16 (“Reagan ¶”). The market responded to Actifio,

and by the end of 2012, Actifio had achieved 500% year-over-year growth. Ex. 4

at 2.

        Defendant Rubrik entered the copy data management space years later.

Seeking to exploit Actifio’s success while avoiding the required effort and

investment, Rubrik mimicked Actifio’s patented technology and purported to offer

many of the same benefits. Echoing Actifio, Rubrik claimed that its product (1)

uses “just one ‘golden image’” of data to provide multiple copies “without a storage

penalty”; (2) provides “radically simple” data management; and (3) offers a

“unified” solution for backup, data protection, and disaster recovery. Ex. 9 at 3, 5.

        While Rubrik has been copying portions of Actifio’s patented technology for

years, until recently Rubrik’s product still lagged far behind Actifio’s in a crucial

area of copy data management: database backups and recovery. Actifio’s patented

product gives its customers the ability to deploy virtual copies of large databases

within minutes, allowing database administrators and developers to use those

databases for any number of applications. Although Rubrik has claimed for some


                                          2
time that its product offers that capability, in reality it could not deliver those

features to its customers. And because Rubrik had not yet truly duplicated this

important aspect of Actifio’s technology, Actifio still enjoyed a significant

competitive edge, especially for managing copies of Oracle databases (one of the

most popular kinds). Reagan ¶¶35-40.

      Not so much anymore. On April 28, 2020, Rubrik announced the new

version of its CDM software, Andes 5.2, which Rubrik asserts puts “more power at

your DBA’s [database administrator’s] fingertips,” and offers, among other things,

“advanced cloning options” for Oracle databases. Ex. 5 at 1. By making—and

touting—these improvements that incorporate Actifio’s patented inventions,

Rubrik seeks to improperly copy and eliminate Actifio’s most important

competitive edge in the copy data management market that Actifio created.

      If Andes 5.2 is not removed from the market pending trial, Actifio is likely

to suffer lost customers, price erosion, and reputational harm before this case is

tried to a jury. In contrast, Rubrik is not likely to be harmed. Andes 5.2 is very

new; Rubrik’s existing customers will be free to keep using the earlier version of

Rubrik’s product, and Rubrik can keep selling the earlier version of its product to

new customers through trial.

      The Court should preliminarily enjoin Rubrik Andes 5.2 update until a trial

on the merits can be held.


                                         3
II.   BACKGROUND

      A.     Actifio

      Actifio is a software company that specializes in data management. Actifio’s

founders, Ash Ashutosh and David Chang, pioneered a new field of data

management called copy data management (CDM). Reagan ¶¶6-8 Actifio, and

CDM generally, started with the idea that—even as enterprises add more data every

day—“more data doesn’t need to mean more storage and infrastructure.” Ex. 6 at 2.

Before Actifio, enterprises made dozens of copies of data for different uses such as

backup, archiving, test and development work, and data analytics, each use case

having its own software and hardware requirements. With each additional copy

made for each additional use, terabytes of data turned into petabytes that required

more storage hardware and infrastructure. Reagan ¶¶9-13.

      Actifio solved this problem with a solution that made things “radically

simple” for its customers. Ex. 9 at 5. Rather than making multiple copies of data,

each of which is managed by a different storage platform, Actifio offers a single

platform that makes one “golden copy,” and uses the golden copy to create “virtual”

copies for various applications. This is illustrated in the figure below:




                                          4
        With Actifio’s technology, enterprises “define[] their business requirements”

for the data with a “Service Level Agreement (SLA),” in which they specify the

number of backups to make and what applications to use the data for. Actifio does

the rest. Based on the user-provided SLA, Actifio creates and uses “virtual copies”

of data “across the various storage repositories.” Ex. 1, ’435 patent, 6:32-34. The

Court     can   view    a    summary     tutorial   of   Actifio’s   technology    at

https://www.youtube.com/watch?v=k2-1eiuGzYw.




                                          5
      One of the key applications of copy data management is in managing copies

of databases. Actifio uses its patented technology to virtualize and make copies of

large databases that host a company’s vast data within minutes for various uses.

      B.    Rubrik

      Rubrik was formed in 2014.        Since inception, Rubrik has consistently

followed in Actifio’s footsteps and, as recognized by industry analysts such as

Gartner and IDC, became a direct competitor. Reagan ¶29; Malaspina ¶¶73-76.

Actifio and Rubrik actively compete head-to-head for customers. Reagan ¶¶21-25;

Malaspina ¶¶61-78. Rubrik has hired away Actifio sales representatives, targeted

Actifio’s customers and potential customers, and competes with Actifio for

distributors. Reagan ¶¶21-25.

      Parroting Actifio’s patented technology, Rubrik claimed that its “Rubrik

Cloud Data Management” product (“RCDM”) “reduces management complexity [of

data] with a converged software platform that is radically simple.” Ex. 9 at 5. And

it uses user-defined “service level agreements (SLAs) across the entire data

lifecycle.” Id. at 4. And more: it offers “copy data management,” by enabling

“multiple copies of data from one ‘golden image.’” Id. at 7.

      When Rubrik first entered the market, it targeted the virtual machine

(“VMware”) data protection segment pioneered by Actifio. Ex. 7 at 2 (“Rubrik is

initially focusing on data protection for VMware virtual environments.”); Reagan


                                         6
¶¶26-29. Rubrik’s entry created competition with Actifio, and Actifio’s pricing

nosedived by as much as         in three years. Reagan ¶¶30-34; Malaspina ¶78. The

competition was so intense because Rubrik had a much bigger “megaphone” with

which to tout its product’s capabilities: at last count, the size of its sales and

marketing team numbers in the many hundreds compared to Actifio’s                -person

team. Reagan ¶46.

      So Actifio distinguished itself by focusing on its strength in databases—

offering features no other company had—to win customers. But Rubrik has closed

that gap too: it introduced database support in 2017, again mimicking Actifio’s

technology.1 Although Rubrik has claimed to support databases since at least that

time, Rubrik’s actual product fell far short of Actifio’s. Actifio trained its sales and

marketing team to highlight its advantages. Ex. 10 at 2, (“Instant Mount” was

unavailable on Rubrik); Ex. 11 at 10 (Rubrik didn’t support Oracle Exadata

environments).

      Rubrik continued to improve, however, and in 2018 introduced several

improvements to its Oracle implementation. But it still lagged behind Actifio in

several ways. For one, Rubrik did not appear to support databases running on the

Oracle “Exadata” platform. For another, it did not have a feature called “roll-



1
  https://www.youtube.com/watch?v=o1etoXHwt_o&t=21s (last visited June 23,
2020).

                                           7
forward recovery”—the ability to automatically apply Oracle’s transaction logs to

point in time copies of a databases. And its ability to create instant clones and use

those clones on different platforms remained questionable.2 Reagan ¶¶38-40.

      Rubrik’s release of Andes 5.2, however, seeks to bridge those gaps to

Actifio’s patented technology.     Reagan ¶¶41-46.       On April 28, 2020 Rubrik

announced its Andes 5.2 upgrade which includes improvements that give “more

power to the DBAs,” especially with Oracle databases, mirroring Actifio’s patented

functionality. Rubrik’s new release, among other things, “improve[s] development

cycle time [for Oracle DBAs] by allowing them to create database test/dev clones,”

offers “expanded platform support” for “Exadata” platforms, and provides “Roll-

forward Recovery.”

      These are features that Actifio has long delivered to customers. Id. Rubrik

now once again appears poised to improperly exploit Actifio’s patented technology,

pushing its product that incorporates Actifio’s patented technology through the use

of its much larger marketing and sales organization. Id.

      C.     Actifio’s ’435 patent

      Actifio’s U.S. Patent 9,495,435 describes and claims methods Actifio uses to

back up databases from a “remote host.” ’435 patent, 2:24-27, claim 1. The setup


2
  This technology is disclosed and claimed in Actifio’s Patent No. 10,013,313, which
is asserted in this action. Pending the limited, early discovery Actifio seeks, Actifio
may add that patent to this motion.

                                          8
called “RMAN.” ’435 patent, 47:25-28. The “VDP System” is Actifio’s appliance

(either a physical box or software offered over the cloud).

       In Actifio’s patented system, a user sets a “policy” for creating periodic

database backups. For example, the policy might be “back up at 12:05am” every

day. The system transmits a backup request to the remote host, along with a “staging

disk.” ’435 patent, 46:16-21. The remote host uses the RDBMS tool (e.g., Oracle’s

RMAN tool) to perform a full backup of the volume of database storage onto the

staging disk. The system next takes a “point-in-time image” of the staging disk—a

snapshot as it existed after a first full backup of the database at a first point in time.

The system then transmits a second backup request (per the user-defined policy) at

a second time. Id., 48:5-30. Next, the database backup tool performs an incremental

backup of the database (e.g., back up only the changes made since the original

backup) to the staging disk, a second point-in-time image. These point-in-time

images preserve the database structure and can be restored as an operational

database. Id., 48:31-33; Zadok ¶¶57-68.

III.   ARGUMENT

       Actifio seeks a narrowly-tailored preliminary injunction focused on just three

claims from one patent (’435 patent, claims 1, 9, 17) directed at Rubrik’s recent

Andes 5.2 update.




                                           10
       A plaintiff seeking a preliminary injunction must show “that he is likely to

succeed on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an injunction is

in the public interest.” Trebro Mfg., Inc. v. Firefly Equip., LLC, 748 F.3d 1159, 1165

(Fed. Cir. 2014) (citation omitted).       Actifio satisfies the four-factor test for a

preliminary injunction against Andes 5.2.

       A.       Actifio is likely to succeed on its patent infringement claims

       For likelihood of success, Actifio must show that it will likely prove that

Rubrik’s RCDM product3 infringes at least one claim of the ’435 patent. Id. To

defeat such a showing, Rubrik must show a substantial question of infringement or

validity. Id.

                1.    Actifio will likely prove that Rubrik infringes the ’435 patent

       Determining infringement requires a two-step analysis: “First, the court

determines the scope and meaning of the patent claims asserted ... [and then] the

properly construed claims are compared to the allegedly infringing device.” Oakley,

Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1339 (Fed. Cir. 2003) (citation omitted).

       Here, no claim construction is necessary, and the claim terms should be given

their plain and ordinary meaning. Nevro Corp. v. Stimware Techs., Inc., 2019 WL



3
 Although RCDM infringes with or without the latest Andes 5.2 update, Actifio
only seeks to preliminarily enjoin Andes 5.2.

                                             11
3322368, at *7 (D. Del. July 24, 2019). Under those plain meanings, infringement

is a straightforward issue: Rubrik’s publicly available documents, videos, and

webinars show how its product practices each of the claimed elements of at least

claims 1, 9, and 17 of the ’435 patent. These claims are attached as Appendix 1.

Given the length of the claims, Actifio has annotated claim elements in those charts

with identifiers, like “element [1a]” and “[1b],” etc., which match the identifications

provided in this brief. Dr. Erez Zadok details precisely how RCDM meets each

limitation of the Asserted Claims. Zadok ¶¶77-157.

        RCDM meets claim 1’s limitation [1a]. Rubrik explains that RCDM uses a

“Service Level Agreement” to activate a protection policy to protect databases.

Rubrik’s documents explain, for example, that to back up Oracle databases, “[o]nce

the Oracle Database environment has been discovered, users can apply SLA policies

at the host, instance, or database level directly from the Rubrik UI or API.” Ex. 12;

Zadok ¶86-96. The abbreviation “SLA” refers to a “service level agreement,” a

“protection policy.” ’435 patent, 46:10-14 (“A protection policy is part of SLA

(service level agreement)”). The user declares, for example, the frequency of the

backups to take of the database. Zadok ¶¶90-93. Thus, RCDM meets limitation

[1a].

        RCDM meets limitation [1b]. Rubrik explains that once the user has applied

an SLA policy to a database, “Rubrik handles the scheduling and maintenance of


                                          12
all their associated tasks.” Ex. 13 at 11. This means RCDM transmits instructions

to the remote Oracle Database server per the backup policies defined by the user’s

SLA to back up the volume of database storage that includes the database to be

protected, according an SLA policy, starting at a first time.       Zadok ¶97-107.

Consequently, RCDM meets limitation [1b].

      RCDM meets limitation [1c]. RCDM creates a “managed volume,” which is

a “staging disk” presented to the database host, as in claim 1. ’435 patent, Fig. 19A

(using “staging disk” interchangeably with “staging volume”); Zadok ¶¶110-111.

RCDM mounts this “managed volume” on a remote Oracle database server (the

claimed “remote host”); the remote host can perform a “full backup” using a

database-vendor tool, Oracle’s RMAN tool. Ex. 14 at 26 (“to begin using a Managed

Volume as a target for RMAN backups, the exported channels must be mounted on

the Oracle hosts file system.”); Zadok ¶¶112-116.




                                         13
      And the first backup is a “First Backup Full”: Rubrik explains, referring to the

figure below, that the first backup of an Oracle database is a “First Backup Full” at

a first time (day 1), an “Image Backup” of the database—a point-in-time image that

preserves the database structure. Ex. 15 at 5. Thus, RCDM meets limitation [1c].




      RCDM meets limitation [1d]: Rubrik explains in a blog post, referring to the

figure above that RCDM takes an “Image Backup” of the database—a point-in-time

image that preserves the database structure. This point-in-time image can be loaded

as an operational database: Rubrik provides a feature called “Live Mount,” which

“creates a new database from a point-in-time copy of the source database.” Ex. 19

at 537. This Live Mount operation creates an operational database, just as described

in the ’435 patent. ’435 patent, 48:31-37; Zadok ¶¶117-123. Thus, RCDM meets

limitation [1d].




                                         14
      RCDM also meets limitations [1e], [1f], and [1g], in which the steps of

limitations [1b]-[1d] are repeated, but only this time the point-in-time image is not a

full copy of the database; as shown in the figure above, it is an “incremental

backup[],” (taken on day 2), meaning it only includes incremental changes since the

“full backup.” This second time copy is restorable as an operational database using

the Live Mount feature. Ex. 14 at 22 (“A point-in-time is selected for recovery and

the Live Mount option clicked”); Zadok ¶¶124-142.

      Thus, RCDM infringes claim 1 of the ’435 patent. Zadok ¶¶77-142.

      Separately, RCDM infringes dependent claim 9, which requires “the database

storage is an Oracle database, and the database backup tool is the Oracle RMAN

command.” As explained above, RCDM backs up an Oracle database using Oracle’s

RMAN command. Ex. 14 at 26; Zadok ¶¶143-146. Thus, RCDM infringes claim

9. Zadok ¶¶143-146.

      RCDM also infringes claim 17, which is the system claim analog to the

method of claim 1. RCDM infringes claim 17 for the same reasons described above

regarding claim 1. Zadok ¶¶147-157.

             2.     The ’435 patent is presumed valid and enforceable

      The ’435 patent enjoys a presumption of validity. 35 U.S.C. § 282. At the

preliminary injunction stage, absent Rubrik proving that there is a substantial

question to the contrary, the “presumption [of validity] is sufficient to establish a


                                          15
likelihood of success on the validity issue.” Tinnus Enters., LLC v. Telebrands

Corp., 846 F.3d 1190, 1205 (Fed. Cir. 2017).

      B.     Actifio will be irreparably absent the requested injunction

      “A party seeking a preliminary injunction must establish that it is likely to

suffer irreparable harm if the preliminary injunction is not granted and there is a

causal nexus between the alleged infringement and the alleged harm.” Metalcraft of

Mayville, Inc. v. Toro Co., 848 F.3d 1358, 1368 (Fed. Cir. 2017). Here, the Andes

5.2 update will (1) cause Actifio to lose business opportunities; (2) create significant

and irreversible price erosion; (3) cause Actifio reputational harm; and (4) divert

resources from research and development. These results each constitute irreparable

harm and support Actifio’s requested injunction. Celsis in Vitro, Inc. v. CellzDirect,

Inc., 664 F.3d 922, 930 (Fed. Cir. 2012).

      Dr. Peter Malaspina details how Actifio will be irreparably harmed absent a

preliminary injunction. Malaspina ¶¶10-11, 59-110.

             1.     Actifio will lose business opportunities

      If Rubrik continues to sell RCDM with the Andes 5.2 update, Actifio will lose

customers and sales that it otherwise would have deservedly enjoyed.

      First, Actifio and Rubrik have competed in the marketplace since Rubrik’s

entry. Reagan ¶¶26-34; Malaspina ¶¶61-78. With Rubrik’s Andes 5.2 update, that

competition has deepened. Actifio and Rubrik now both offer highly similar


                                          16
products that compete in the same market, for the same pool of customers, both using

Actifio’s patented technology. Reagan ¶¶26-47; Malaspina ¶¶61-78. This direct

competition “strongly shows a probability for irreparable harm.” Trebro Mfg., 748

F.3d at 1171; Presidio Components, Inc. v. Am Tech. Ceramics Corp., 702 F.3d

1351, 1363 (Fed. Cir. 2012) (“Direct competition in the same market … strongly”

supports irreparable harm). And the relative resources available to the parties to

market and sell the very aspects of their products covered by Actifio’s patents

hinders Actifio further. Rubrik has hundreds of salespeople; Actifio has dozens.

With this recent technical parity, Rubrik can use that huge team to promote its use

of Actifio’s patented inventions and bleed Actifio in the marketplace. Reagan ¶¶46,

54.

      To be sure, this is not strictly a two-player market. There are a small number

of players besides Rubrik in the database segment. Reagan ¶47; Malaspina ¶¶21-

34. But “‘[t]he fact that other infringers may be in the marketplace does not negate

[Actifio’s] irreparable harm.” Metalcraft, 848 F.3d at 1368-69 (citation omitted).

      Second, because of the nature of the market and the technology at issue, the

harm to Actifio from lost sales will be long lasting and difficult to quantify. Reagan

¶¶48-63; Malaspina ¶¶85-91. Actifio and Rubrik’s products are licensed, creating a

stream of revenue from a customer. Reagan ¶54; Malaspina ¶¶22-24, 28-29, 58, 91.

Actifio also charges for support and maintenance—a significant part of its overall


                                         17
revenue. Id. Usually, a revenue stream from a customer increases over time as the

amount of data they engage Actifio to back up grows. Reagan ¶54; Malaspina ¶¶58,

91 Put otherwise, each customer lost to Rubrik will likely lead to a lost revenue

stream that would have extended for years, creating long-standing irreparable harm.

Id. See MetalCraft, 848 F.3d at 1368 (“loss of a potentially lifelong customer”

impossible to quantify).

      Third, high “switching costs” will exacerbate Actifio’s harm. The technology

at issue—backing up and deploying copies of complicated databases—requires

customers to invest significant time and money. For example, customers need to

integrate the database backup vendor’s software into their IT ecosystem and train

their IT personal to develop in-house expertise. Reagan ¶56; Malaspina ¶¶53-57.

Thus, many customers who ultimately choose Rubrik over Actifio will likely remain

with Rubrik after it is forced (through a permanent injunction) to remove Actifio’s

technology. Id. These high switching costs confirm that the harm to Actifio is

irreparable. Apple, Inc. v. Samsung Elecs. Co., 678 F.3d 1314, 1336 (Fed. Cir. 2012)

(the “initial decision regarding which product to purchase” can have serious

implications that “are difficult to calculate” when the customers “may not be

recaptured.”) (citation omitted); MetalCraft, 848 F.3d at 1368.

      Fourth, a portion of Actifio’s sales are to resellers and OEM partners, both of

whom sell Actifio’s product to end users. Reagan ¶¶60-63; Malaspina ¶¶35-36; 104-


                                        18
106. Resellers invest significant resources in training their sales force, and the

competition from Andes 5.2 will likely reduce the incentives for these resellers to

maintain that investment in Actifio. Reagan ¶61; Malaspina ¶105. Likewise,

Actifio’s relationships with OEM partners who incorporate Actifio’s technology

require significant joint investment. Reagan ¶62; Malaspina ¶106. If Rubrik

removes Actifio’s competitive advantage, these OEM partners may well consider

joint investments with Rubrik instead, which will have corrosive impact on Actifio’s

future revenues that are difficult to quantify, imposing irreparable harm. Id.;

Broadcom Corp. v. Emulex Corp., 732 F.3d 1325, 1337 (Fed. Cir. 2013) (finding

irreparable harm where patentee and infringer competed for a “limited number of

tier one OEMs”).

      In all, Rubrik’s Andes 5.2 update risks extended—likely permanent—loss of

revenue from existing and new customers, which will irreparably harm Actifio.

             2.    Actifio’s prices will be eroded

      Actifio will be irreparably harmed by price erosion caused by Andes 5.2. The

Federal Circuit recognizes the “erosion of markets, customers, and prices, is rarely

reversible” and cannot be compensated by money alone. Abbott Labs v. Sandoz,

Inc., 544 F.3d 1341, 1362 (Fed. Cir. 2008). And even when the erosion could be

reversed, irreparable harm may result from “loss of customer goodwill” when the

patentee restores original prices. Celsis in Vitro, 664 F.3d at 930.


                                         19
      As their competitive history illustrates, Actifio will likely need to lower prices

because of Rubrik’s database improvements. In 2015, Rubrik targeted the VMware

data segment, in competition with Actifio. Ex. 7; Reagan ¶¶26-29; Malaspina ¶ 77.

At the time, VMware comprised a significant part of Actifio’s revenue. Reagan ¶30.

Competition from Rubrik’s entry triggered a nosedive in Actifio’s prices. Reagan

¶¶30-33; Malaspina ¶78. From 2017 to 2020, Actifio’s price per terabyte for

VMware data dropped         . Id. Worse, this erosion was magnified because Actifio

was forced to discontinue other fees due to competition in the VMware segment..

Reagan ¶34. Actifio’s VMware prices have never rebounded, demonstrating the

likelihood of irreparable harm from Andes 5.2. Reagan ¶33; Edwards Lifesciences

AG v. CoreValve, Inc., 2014 WL 1493187, at *6 (D. Del. Apr. 15, 2014) ( “history

of undercutting [patentee’s] prices” supports finding irreparable harm)).

      Rubrik is poised to repeat its improper erosion of Actifio’s pricing in the

database space. Through April 2020, despite Rubrik’s database offerings, Actifio’s

superiority has allowed it to maintain a pricing premium. Reagan ¶¶35-40. But not

anymore. Rubrik’s Andes 5.2 has significantly narrowed the difference between

products. Reagan ¶¶41-47; Malaspina ¶81. Without its unique technological

solution, and forced to compete against its own patented technology, Actifio will

again have lower its prices. Reagan ¶¶49, 55; Malaspina ¶¶92-100.         Indeed, this

scenario is currently playing out—


                                          20
            . Reagan ¶41. Such price erosion will have long-lasting effects because

of Actifio’s inability to raise prices back up later. Reagan ¶55; Malaspina ¶100.

Celsis In Vitro, 664 F.3d at 930.

      In sum, Actifio faces serious and irreversible price erosion in the database

copy data management space.

             3.    Actifio’s reputation will be harmed

      Actifio will suffer irreparable reputational harm stemming from Rubrik’s

release of Andes 5.2 absent a preliminary injunction. Malaspina ¶¶75-76, 109-110.

      The highly regarded Gartner analyst reports make this point. These reports

are a key driver of customers’ purchasing decisions in the copy data management

market. Reagan ¶¶50-52. In Gartner’s 2019 report (which came before Andes 5.2),

Gartner labeled both Actifio and Rubrik “Visionaries” in its influential “magic

quadrant” shown below:




                                        21
Ex. 45 at 2.

      But Andes 5.2 has changed Gartner’s calculus.




                                                      y—deals often



                                      22
rise and fall on the “quadrant” in which Gartner places a company. Id. The ratings

can also negatively impact a host of issues ranging from attracting investment to

attracting and retaining employees, resellers, and OEM partners. Id.; Malaspina

¶100. This reputational harm is irreparable. Douglas Dynamics, LLC v. Buyers

Prods. Co., 717 F.3d 1336, 1344-45 (Fed. Cir. 2013) (finding irreparable harm when

patentee’s “reputation as an innovator will certainly be damaged if customers found

the same ‘innovations’ appearing in competitors’” products).

            4.     Actifio’s ability to invest in research and development

      As an innovator, Actifio has always reinvested revenue into research and

development. Reagan ¶¶57-58; Malaspina ¶¶102-103. Actifio’s reinvestment in

innovation is now threatened by the Andes 5.2 update. The lost sales and price

erosion that Actifio will suffer absent an injunction will force Actifio to divert

resources into competing with Rubrik’s recent infringement rather than into research

and development, imposing further irreparable harm. Id. M/A Com Tech. Solutions

Holdings, Inc. v. Laird Techs., Inc., 2014 WL 2727198, at *5-7 (D. Del. June 13,

2014).

            5.     Actifio’s irreparable harm is causally linked to Rubrik’s
                   infringement

      Actifio must show a “causal nexus linking the harm and the infringing acts.”

This requires the patentee to only show “some connection between the patented



                                        23
feature and demand for [the infringing] products.” Apple Inc. v. Samsung Elecs. Co.,

735 F.3d 1352, 1364-65 (Fed. Cir. 2013). This is not “unduly demanding” and

Actifio “may be able to make the causal connection ... through evidence of various

kinds[.]” Genband US LLC v. Metaswitch Networks Corp., 861 F.3d 1378, 1384

(Fed. Cir. 2017).

      Actifio’s irreparable harm arises directly from Rubrik’s infringing sales of

Andes 5.2, which are driven by features covered by the ’435 patent. The ability to

incrementally back-up databases and quickly restore large complicated Oracle

databases on different platforms are central to the claims of the ’435 patent; it is also

a key driver of sales of Actifio’s CDM product. Reagan ¶¶36, 38-45; Malaspina

¶¶37-42, 64, 79-82, 133. Many of Actifio’s largest customers chose Actifio because

of its strong database backup and restore capabilities, and its support of any Oracle

environment, including Oracle Exadata. Id. Actifio has received industry accolades

for its database back-up and restore capabilities, confirming the demand for—and

the desirability of—the patented inventions. Reagan ¶37.

      What’s more, Rubrik itself claims that its customers say that “DBAs love the

Live Mount feature,” because “clones [copies] that took hours now only takes a few

minutes.” Ex. 17. Rubrik’s release notes for Andes 5.2 underscore key features

enabled by the ’435 patent, such as achieving “near-zero” recovery time for

“clon[ed]” databases, and cloning to “dissimilar hosts.” Ex. 18. By touting the


                                           24
improvement enabled by Actifio’s patented technology, Rubrik has conceded its

value to consumers.      Nevro, 2019 WL 3322368, at *15 (causal nexus where

defendants documents show the patented technology “is a distinguishing feature

that drives demand[.]”).

      C.     The equities favor a preliminary injunction

      Actifio is facing immediate and irreparable harm absent preliminary

injunctive relief. Rubrik, on the other hand, will suffer little harm: Actifio’s motion

does not seek to have Rubrik’s entire product line removed from the market. Rather,

Actifio seeks to preserve its remaining patented competitive edge with a narrowly-

tailored injunction directed at Rubrik’s recent Andes 5.2 update.

      If granted, that injunction would maintain what had been the status quo up

until April 2020, when Rubrik released Andes 5.2. Malaspina ¶112. Rubrik will be

free to offer its product, without that update, to customers. Its viability as a company

is not at stake: Rubrik was a very successful company before Andes 5.2 and can keep

selling the same products it sold previously if the Court grants this motion. Id.

Consequently, the balance of hardships favors an injunction. Id. at ¶¶111-113.

Morris & Assocs., Inc. v. Cooling & Applied Tech., Inc., 2010 WL 4484640, at *10

(E.D.N.C. July 30, 2010) (balance of harms favored patentee based on defendant’s

ability to “sustain its business operations” using other products and services).




                                          25
      D.    Injunctive relief will serve the public interest

      The public will be served by granting Actifio’s requested injunction. In

weighing the public interest, courts consider whether there is some critical public

interest in keeping RCDM’s with Andes 5.2 on the market. Here, Actifio “does not

seek to enjoin the sale of lifesaving drugs, but to prevent [Rubrik] from profiting

from the unauthorized use of infringing features.” Apple Inc. v. Samsung Elecs. Co.,

809 F.3d 633, 647 (Fed. Cir. 2015). And the public can still purchase Rubrik’s older

product as well as Actifio’s, further protecting the public interest. Nevro, 2019 WL

3322368, at *16. See also Malaspina ¶¶114-116.

IV.   CONCLUSION

      WHEREFORE, Actifio requests that the Court preliminarily enjoin Rubrik’s

distribution, manufacture, sales and/or offer for sales of its Andes 5.2 software

update.



Dated: July 6, 2020                          RICHARDS, LAYTON & FINGER

                                             By: /s/ Kelly E. Farnan
                                             Kelly E. Farnan (#4395)
                                             farnan@rlf.com
                                             One Rodney Square
                                             920 North King Street
                                             Wilmington, Delaware 19801
                                             Tel: (302) 651-7705




                                        26
     OF COUNSEL:

     LATHAM & WATKINS, LLP
     Maximilian A. Grant
     max.grant@lw.com
     Tiffany Weston
     Tiffany.weston@lw.com
     555 Eleventh Street, N.W., Ste. 1000
     Washington, DC 20004
     Tel: (202) 637-2200

     S. Giri Pathmanaban
     giri.pathmanaban@lw.com
     140 Scott Drive
     Menlo Park, CA 95025
     Tel: (650) 328-4600

     Marc Zubick
     marc.zubick@lw.com
     330 North Wabash Avenue, Suite
     2800
     Chicago, IL 60611
     Tel: (312) 876-7606

     Nathanial McPherson
     nathanial.mcpherson@lw.com
     200 Clarendon Street
     Boston, MA 02116
     Tel: (617) 880-4572

     Counsel for Plaintiff Actifio, Inc.




27
                                 CERTIFICATION

      I hereby certify that the word count is a total of 4990 words, as calculated by

Microsoft Word’s word-count feature, 14-point Times New Roman font. This total

excludes the cover page, signature block, the table of contents, the table of

authorities, the appendix, certification, and signatures.

                                               /s/ Kelly E. Farnan
                                                Kelly E. Farnan (#4395)




                                           1
                                 Claims Appendix

      Claim 1:
       [1 preamble] A computerized method for backing up remote database storage
such that a volume on the remote database storage can be incrementally backed up
to create a series of incremental point-in-time images of the volume over time, such
that each point-in-time image that can be individually loaded as an operational
database, comprising:
      [1a] activating, by a computing device, a protection policy for database
storage at a remote host;

      [1b] transmitting, by the computing device, a first backup request at a first
time to the remote host comprising data indicative of a volume on the database
storage to back up according to the protection policy;

       [1c] presenting, by the computing device, a staging disk to the remote host so
that the remote host can perform a full backup of the volume to the staging disk using
a database backup tool provided by a vendor of the database storage in response to
the first backup request;
      [1d] generating, by the computing device, a first point-in-time image of the
staging disk for the first time, wherein the first point-in-time image preserves the
database structure such that the first point-in-time image can be loaded as an
operational database;
      [1e] transmitting, by the computing device, a second backup request at a
second time to the remote host comprising data indicative of the volume on the
database storage to back up according to the protection policy;

       [1f] presenting, by the computing device, the staging disk to the remote host
so that the remote host can use the database backup tool to perform an incremental
backup of the volume to the staging disk using the full backup to generate an
incrementally updated backup of the volume from the first time to the second time;
and
      [1g] generating, by the computing device, a second point-in-time image of the
staging disk for the second time, wherein the second point-in-time image backup
preserves the database structure such that the second point-in-time image can be
loaded as an operational database, thereby allowing the computing device to
generate incremental point-in-time images for the volume over time.


                                          2
      Claim 17:
      [17 preamble]: A non-transitory computer readable medium having
executable instructions operable to cause an apparatus to:

      [17a] activate a protection policy for database storage at a remote host;

       [17b] transmit a first backup request at a first time to the remote host
comprising data indicative of a volume on the database storage to back up according
to the protection policy;
      [17c] present a staging disk to the remote host so that the remote host can
perform a full backup of the volume to the staging disk using a database backup tool
provided by a vendor of the database storage in response to the first backup request;

       [17d] generate a first point-in-time image of the staging disk for the first time,
wherein the first point-in-time image preserves the database structure such that the
first point-in-time image can be loaded as an operational database;
      [17e] transmit a second backup request at a second time to the remote host
comprising data indicative of the volume on the database storage to back up
according to the protection policy;
      [17f] present the staging disk to the remote host so that the remote host can
use the database backup tool to perform an incremental backup of the volume to the
staging disk using the full backup to generate an incrementally updated backup of
the volume from the first time to the second time; and
       [17g] generate a second point-in-time image of the staging disk for the second
time, wherein the second point-in-time image backup preserves the database
structure such that the second point-in-time image can be loaded as an operational
database, thereby allowing the computing device to generate incremental point-in-
time images for the volume over time.




                                           3
                           CERTIFICATE OF SERVICE

         I hereby certify that true and correct copies of a redacted version of the

foregoing will be served on Defendant Rubrik, Inc. as follows:

BY HAND DELIVERY

Rubrik, Inc.
c/o The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801


         I further certify that a true and correct copy of the foregoing Under Seal

filing will be served by e-mail on any counsel of record that makes an appearance

pursuant to District of Delaware Local Rule 26.2 within 24 hours of any such

appearance.


                                                    /s/ Kelly E. Farnan
                                                    Kelly E. Farnan (#4395)
                                                    Farnan@rlf.com




RLF1 23669086v.1
